         Case 1-19-45029-nhl         Doc 14        Filed 09/09/19     Entered 09/09/19 10:52:18


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


                                                                    AFFIDAVIT OF SERVICE
In Re:
                                                                    Case No. 1-19-45029-nhl
                                                                    Chapter 13
          Charles McMichael,

                  Debtor




                                 CREDITOR LOSS MITIGATION AFFIDAVIT

          I, Tracy Gill, being sworn, say:

          I am not a party to this action, am over 18 years of age and reside in Sicklerville, New Jersey.

        On September 6, 2019, I served a true copy of the financial packet upon the following parties via
Email at the following address: Hanin.S@AronowLaw.com

                  A copy of the Debtor(s)= two (2) most recent federal income tax returns;

                   A copy of the Debtor(s) last two (2) paycheck stubs (One month), proof of social
security income, pensions, or any other income received by the Debtor(s);

          Or, if Debtor(s) is/are self employed:

                 A copy of the Debtor(s)= business= two (2) most recent months= Profit and Loss
Statements, setting forth a breakdown of the monthly business income and expenses for the months of;

                For each Debtor(s)’ who receives a salary or hourly wages, copies of that borrower’s two
most recent pay stubs that show year-to date earnings;

                 For each Debtor(s)’ who has income such as social security, disability or death benefits,
pension, adoption assistance, public assistance or unemployment: 1) A copy of the benefits statement or
letter from the provider that states the amount and frequency of payments, and 2) Copies of the two most
recent bank statements showing receipt of such payments.

                For each Debtor(s)’ borrower who is relying on alimony, child support or separation
maintenance as qualifying income: 1) A copy of the divorce decree, separation agreement, other written
agreement filed with the court that states the amount of frequency of payments and 2) Copies of the two
most recent bank statements showing receipt of such payments.

               For each Debtor(s)’ who has non-wage income (part time employment, bonuses, tips and
investment income), a copy of the documentation describing the nature of the income (e.g., an
employment contact or printouts documenting tip income)

                  A copy of the Mortgagee=s completed Financial Worksheet;

               Proof of Second/Third Party Income by Affidavit of the party, including the party=s last
two (2) paycheck stubs,

Please be advised that the Secured Creditor’s loss mitigation contact is as follows:
      Case 1-19-45029-nhl          Doc 14     Filed 09/09/19       Entered 09/09/19 10:52:18


        Name: Phillip Wilson
              LoanCare Loan Servicing

        *All correspondence should go through Melissa DiCerbo

Please be advised that the Creditor designates the following person to be its attorney for Loss Mitigation
on this Loan.

        Name: Melissa DiCerbo, Esquire
        Firm: McCabe, Weisberg & Conway, LLC
        Phone Number: 914-636-8900 Ext
        Fax Number: 914-636-8901
        Email Address: mdicerbo@mwc-law.com



Dated: September 9, 2019

                                                         By:     /s/ Tracy Gill
                                                                 Tracy Gill




                                                    2
